EXECUTION COPY Exhibit MORTGAGE LOAN PURCHASE AGREEMENT This Mortgage Loan Purchase Agreement (this “Agreement”), dated May 30, 2008, is between Banc of America Funding Corporation, a Delaware corporation (the “Purchaser”) and Bank of America, National Association, a national banking association (the “Seller”). WHEREAS, pursuant to (i) that certain Master Mortgage Loan Purchase and Servicing Agreement, dated as of April 1, 2003, by and between Seller (as successor in interest to Banc of America Mortgage Capital Corporation (“BAMCC”)), as purchaser, and Countrywide Home Loans, Inc. (“Countrywide”), as seller, (ii) that certain Amendment No. 1, dated as of July 1, 2003, by and among BAMCC, Countrywide and the Seller, (iii) that certain Amendment No. 2, dated as of September 1, 2004, by and among BAMCC, Countrywide and the Seller and (iv) that certain Amendment Reg AB to the Master Mortgage Loan Purchase and Servicing Agreement, dated as of January 1, 2006, by and between Countrywide and the Seller (collectively, the “Countrywide Agreements”), the Seller purchased the Mortgage Loans listed on Exhibit I hereto (the “Countrywide Mortgage Loans”) from Countrywide and Countrywide currently services such Mortgage Loans; WHEREAS, pursuant to (i) that certain Flow Sale and Servicing Agreement, dated as of January 1, 2005, by and between the Seller, as purchaser, and GreenPoint Mortgage Funding, Inc. (“GreenPoint”), as seller, (ii) that certain Amendment No. 1, dated as of May 1, 2005, by and between the Seller and GreenPoint, (iii) that certain Regulation AB Compliance
